

116 HRES 383 IH: Expressing support for recognizing the week of May 13 through May 19, 2019, as “National Police Week”.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 383IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Guest (for himself and Mr. King of New York) submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing support for recognizing the week of May 13 through May 19, 2019, as National Police Week.
	
 Whereas President John F. Kennedy first designated May 15, 1963, as Peace Officers Memorial Day; Whereas it is important to celebrate the estimated 850,000 law enforcement members serving and protecting our country;
 Whereas members of law enforcement create strong security for communities across the United States, providing support at all hours of the day and night;
 Whereas members of law enforcement perform a wide range of responsibilities that varies from stabilizing hostile situations to responding to dangerous and unforgiving natural disasters;
 Whereas law enforcement officers often put themselves in harm’s way for others; Whereas there have been times of tragedy when members of law enforcement have sacrificed their lives in the line of duty; and
 Whereas this level of dedication to communities across the United States should be recognized and valued: Now, therefore, be it
	
 That the House of Representatives— (1)acknowledges and honors members of law enforcement for their service to the United States;
 (2)supports the mission of law enforcement agencies to keep our communities safe; and (3)celebrates the officers and agents who make a positive difference in our country.
			